Whitfield, C. J.,
delivered the opinion of the court on the motion.
Counsel for the motion concedes that Houston v. Witherspoon, 68 Miss., 188, 190 (8 South. Rep., 515), would be conclusive against him if there was a motion to dismiss the appeal as to Jones. But he still insists that as to Harrison county no valid appeal ever was perfected by the county, because no bond was given in thirty days. But the statute (§ 93, Code 1892) expressly exempted the county from giving any bond. The county petitioned for the appeal April 5, 1904. The appeal was granted same day, expressly exempting the county from giving bond. The county had citation issued April 26, 1904, and served on appellee, and, the county having thus done all that the law required, the appeal was duly perfected.

The motion must therefore he, and it is, denied.